PER CURIAM:
Anthony Floyd Wyatt seeks to appeal the district court’s order denying relief on his motion for reconsideration of the denial of his motion to modify his sentence pursuant to 28 U.S.C. § 3582(c)(2) (2000).* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Wyatt, No. CR-01-330 (E.D. Va. June 9, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 Wyatt's July 5, 2005 notice of appeal was not filed within ten days of the May 10, 2005 denial of his § 3582 motion, so we do not have jurisdiction to review that order. See United States v. Alvarez, 210 F.3d 309, 310 (5th Cir.2000). To the extent Wyatt seeks to appeal the district court’s April 9, 2005 denial of his 28 U.S.C. § 2255 (2000) motion, his notice of appeal was untimely, so we have no jurisdiction to review that order. See Fed. R.App. P. 4.